

116 HRES 1191 IH: Honoring the World Food Program on the occasion of being awarded the 2020 Nobel Peace Prize.
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1191IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Aderholt (for himself, Mr. McGovern, Mr. Duncan, Ms. Fudge, Ms. Lee of California, Mr. Welch, Mr. Green of Texas, Ms. Norton, Mr. Gonzalez of Texas, Mr. Trone, Mr. Cicilline, Mr. Brown of Maryland, Ms. Pingree, Mr. Fleischmann, Mr. Marshall, Mr. Smith of Washington, Mr. Kilmer, Ms. Meng, Mr. Crawford, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONHonoring the World Food Program on the occasion of being awarded the 2020 Nobel Peace Prize.Whereas, on October 9, 2020, the Norwegian Nobel Committee announced that the Nobel Peace Prize for 2020 has been awarded to the United Nations World Food Program (WFP) for its efforts to combat hunger, for its contribution to bettering conditions for peace in conflict-affected areas and for acting as a driving force in efforts to prevent the use of hunger as a weapon of war and conflict;Whereas the WFP is the world’s largest humanitarian organization addressing hunger and promoting food security;Whereas, in 2019, 135 million people suffered from acute hunger, and in that year, the WFP provided nutrition assistance to nearly 100 million people in 88 countries;Whereas, in 2020, the coronavirus pandemic has contributed to a significant increase in the number of victims of hunger in the world, and in order to meet this compounded need, the WFP has surged its capacity;Whereas the United States makes available more than 40 percent of the WFP’s annual resources;Whereas the WFP has stated, Until the day we have a medical vaccine, food is the best vaccine against chaos; andWhereas in its announcement, the Nobel Committee stated, The work of the World Food Programme to the benefit of humankind is an endeavour that all the nations of the world should be able to endorse and support: Now, therefore, be itThat the House of Representatives—(1)joins the other nations of the world in—(A)affirming the mission of the World Food Program on the occasion of being awarded the 2020 Nobel Peace Prize; and(B)supporting the leadership of World Food Program Executive Director, David Beasley, and the contributions of the more than 17,000 World Food Program staff world-wide; and(2)remains committed to the international community’s goal to end hunger, achieve food security, and improve nutrition through the work of the World Food Program.